ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Better Built Construction Services Inc.       )      ASBCA No. 60272
                                              )
Under Contract No. W912DQ-10-D-4006           )

APPEARANCE FOR THE APPELLANT:                        Jeffrey M. Gallant, Esq.
                                                      Clark Hill PLC
                                                      Detroit, MI

APPEARANCES FOR THE GOVERNMENT:                      Thomas H. Gourlay, Jr., Esq.
                                                      Engineer Chief Trial Attorney
                                                     David F. Innis, Esq.
                                                      Engineer Trial Attorney
                                                      U.S. Army Engineer District, Kansas City

                                ORDER OF DISMISSAL

       On 7 October 2015, appellant appealed from a purported 14 July 2015 contracting
officer's final decision. In its notice of appeal, appellant indicated that its request for
equitable adjustment, from which the final decision was issued, was not a claim. On
28 October 2015, the contracting officer withdrew her 14 July 2015 decision, agreeing
with appellant that it did not submit a claim. On 29 October 2015, appellant requested
the Board to dismiss this appeal without prejudice. The government having no objection
to appellant's request, this appeal is dismissed without prejudice.

       Dated: 5 November 2015




                                                  Administrative Judge
                                                  Acting Chairman
                                                  Armed Services Board
                                                  of Contract Appeals
       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 60272, Appeal of Better Built
Construction Services Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                 JEFFREYD. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals




                                             2